|,ON REHEARING
PER CURIAM
Harbor Towing <⅞ Fleeting, Inc. has filed an application for rehearing contending that this Court erred in issuing a permanent mandatory injunction, without availing the parties of an opportunity for a full hearing, we agree that this issue should have been submitted for a second hearing solely on the issue of the permanent mandatory injunction. Language in our original opinion to the contrary is hereby withdrawn.
We do, however, reaffirm our holding that in the first hearing, Chotin proved by *85a preponderance of evidence that it was entitled to preliminary injunctive relief. Accordingly, this matter is remanded to the trial court for a full evidentiary hearing on the issue of the permanent mandatory injunction.